On 2 February, 1804, Robert Harris was seized of a tract of land including within its boundaries the land in dispute, and conveyed the same to Joseph Brantley, Jr., and John Crump. On 5 April, 1805, Crump conveyed his moiety to Brantley. *Page 258 
At November Term, 1801, of Chatham County Court, Brantley had confessed a judgment to Ambrose Ramsay for £ 160 2-6, with interest from 2 October, 1801, till paid; "execution to issue when called for." No process issued on this judgment until November Term, 1805, when a fi. fa. was sued out, after which executions regularly issued within a year and a day up to February Term, 1807, when another execution issued, which was levied on the land in dispute, and under which a sale of the land was made by the sheriff to McLean, one of the lessors of the plaintiff.
On 4 February, 1807, Brantley conveyed the land to the defendant, who took possession under his deed.
At the time when the sale was made by Brantley to Upchurch, viz., on 4 February, 1807, there was in the sheriff's hands Ramsay's execution, and the execution taken out from the term thereafter, though it is a different piece of paper, is still the same execution. We do not, therefore, see upon what principle it can be contended that the lands were (354)  not bound, as the sale was made not only after the teste
of the execution, but after the delivery thereof to the sheriff.
If it be that these lands were acquired by Brantley after the judgment was obtained, we think there is nothing in that; for we do not decide how far a Judgment binds lands, but think this case the common one of a party having lands and selling them after an execution is in the hands of the sheriff against them. There must be judgment for the plaintiff.